Citation Nr: 0120165	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  95-25 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for postoperative anterior cruciate ligament tear and lateral 
meniscus tear, left knee, on appeal from the initial grant of 
service connection, to include entitlement to an 
extraschedular evaluation.  

2.  Entitlement to a disability rating higher than 10 percent 
for lumbosacral strain, on appeal from the initial grant of 
service connection, to include entitlement to an 
extraschedular evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active military service from January 1986 
to September 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In that determination, the RO in part granted 
service connection for postoperative anterior cruciate 
ligament tear and lateral meniscus tear, left knee, and for 
lumbosacral strain, with assignment of a 10 percent 
evaluation for each disability.  The Board remanded these 
claims in August 1999 for further development of the record.  

The veteran currently resides within the jurisdiction of the 
RO in North Little Rock, Arkansas.  

In May 1999, a hearing was held before the undersigned, the 
Board member who is making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2001).  


FINDINGS OF FACT

1.  All available relevant evidence necessary to substantiate 
the claims in this appeal has been obtained insofar as 
possible.  

2.  The left knee disability is manifested by slight lateral 
instability, as evidenced by the use of a left knee brace, no 
subluxation, and less than noncompensable limitation of 
motion, and does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.   

3.  The lumbosacral strain is not manifested by muscle spasm 
on extreme forward bending, a loss of lateral spine motion, 
and functional loss due to pain on motion, and does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for postoperative anterior cruciate ligament tear and lateral 
meniscus tear, left knee, are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2000).  

2.  The criteria for an evaluation in excess of 10 percent 
for lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5295 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I.  Factual Background

The service medical records indicated that the appellant 
injured his low back and his left knee.  The service entrance 
examination in December 1985 and a service examination in 
October 1987 revealed no impairment concerning the low back 
and the left knee.  

October 1987 service clinical record entries noted that the 
appellant complained of left knee pain after an eight-mile 
run.  

May 1990 service clinical entries showed that the appellant 
complained of back pain after engaging in a physical fitness 
test.  Range of motion was reduced, with bilateral paraspinal 
pain, minimal spasm, and no weakness.  Straight leg raising 
greater than 45 degrees produced back pain.  He was placed on 
quarters for four days.  The assessments were lumbosacral 
sprain and mechanical back pain - posterior derangement.  
Four days later, the assessment was back strain improved.  He 
underwent physical therapy into June 1990 with good results, 
but had another lumbosacral strain in mid-June while 
stretching.  At that time, he had positive tenderness and 
full range of motion, with an assessment of low back pain.  A 
x-ray study of the lumbar spine showed no fracture or 
dislocation, and straightening of the lordotic curve.  

October 1991 service clinical records showed that the 
appellant twisted his left knee, heard a pop, and had pain on 
flexion and weight bearing.  The assessment was left knee 
sprain and suspected meniscus injury.  An x-ray study of the 
left knee was normal.  

A magnetic resonance image (MRI) of the left knee in December 
1991 showed disruption of the anterior cruciate ligament, 
severe internal degeneration of the medial posterior meniscus 
extending to the mid one-third meniscus but no obvious tear, 
and lesser internal degenerative changes of the lateral 
meniscus.  

A March 1992 service clinical record entry noted low back 
pain and possible nerve root initiation after a lifting 
injury.  There was positive spasm, normal rotation, increased 
low back pain with increased foot dorsiflexion, no pain over 
the sciatic notch, normal sensation and strength, and no 
radicular signs.  

In April 1992, the appellant underwent anterior cruciate 
ligament reconstruction.  He underwent more than one year of 
physical therapy thereafter.  Clinical record entries 
indicated that he was going well and had excellent stability 
and full range of motion, but that he continued to have 
medial joint line tenderness suggesting a partial tear of the 
medial meniscus of the left knee.  

In August 1993, the appellant underwent a partial 
meniscectomy of the left medial meniscus.  Clinical record 
entries indicated good results, and a long-term prognosis of 
early arthritis.  

September 1993 service clinical records showed well healed 
surgical scars, normal gait, approximate range of motion of 
the left knee within normal limits, slight tenderness, 
numbness over the patella tendon, and positive crepitus.  

The service separation examination in September 1993 showed 
normal spine and lower extremity clinical evaluations, a 
three-inch scar on the anterior left knee, and complaints of 
arthritis affecting the left knee.  

VA general medical examination in November 1993 indicated 
that the appellant complained of difficulty squatting and 
ambulating stairs, ramps, and ladders.  He reported aching 
and swelling on prolonged standing.  It was also noted that 
his back pain did not radiate and was currently asymptomatic.  
Examination revealed a normal gait.  Motion of the lumbar 
spine was to 90 degrees flexion, 20 degrees extension, side 
bending to 35 degrees bilaterally, and rotation to 35 degrees 
bilaterally.  There was no tenderness.  Examination of the 
left knee revealed he could squat only half way.  Extension 
was to zero degrees and flexion was to 130 degrees.  There 
was no instability, effusion, synovial thickening or thigh 
atrophy, no point tenderness along the joint margin, minimal 
painful crepitus on manipulation.  The examiner described an 
excellent result of the anterior cruciate ligament repair.  
The impressions included mechanical low back pain 
intermittently without radiation and with a negative 
examination, and status post reconstruction anterior cruciate 
ligament of the left knee, partial resection of the medial 
meniscus and shaving of the patella or chondromalacia of the 
patella and degenerative joint disease.  X-ray studies showed 
a normal left knee with left anterior cruciate ligament 
repair and a normal lumbar spine.  

A VA clinical record in November 1994 indicated that the 
appellant used an anterior cruciate ligament brace in 
treatment of his left knee.  

A November 1994 private evaluation of the left knee indicated 
that the appellant complained of aching and stabbing pain, 
numbness, and tingling in the anterior and posterior left 
knee.  He demonstrated pain on kneeling.  Examination 
revealed range of motion was from zero degree extension to 
115 degrees flexion, and no instability, with the appellant 
able to stand unilaterally on each foot.  The impressions 
were status post left medial meniscus tear with partial 
meniscectomy of the left medial meniscus and status post 
anterior cruciate ligament reconstruction.  He underwent a 
functional capacity evaluation, which revealed that he could 
work in jobs involving light physical demand.  

VA orthopedic examination in October 1996 indicated that the 
appellant complained of pain and limping after walking an 
unspecified distance, difficulty ascending and descending 
stairs, kneeling or squatting, and numbness just lateral to 
the midline scar of the knee.  He also complained of constant 
low back pain, with increased pain on sudden moves, incorrect 
lifts, and prolonged walking and standing, but without 
radiating pain.  Examination of the left knee showed it to be 
stable and tender, with normal range of motion, and without 
significant grating of the patella.  Examination of the 
lumbar spine showed normal range of motion: flexion to 90 
degrees, without spasm on straightening; and extension to 
20 degrees, lateral flexion to 40 degrees bilaterally, and 
rotation to 35 degrees bilaterally, all without pain or 
spasm.  The hips rotated normally and without pain.  The 
diagnoses included "status following anterior cruciate 
ligament reconstruction of the left knee with second 
arthroscopy for a medial meniscectomy", and lumbar strain 
syndrome.  

The examiner commented that the back problem did not appear 
"very severe", but that the appellant would have increased 
back pain with active lifting and similar activities.  The 
examiner noted that the left knee had some element of 
arthritis and that the knee would likely worsen.  At this 
time, the knee was stable after a good anterior cruciate 
reconstruction.  The examiner felt that the arthritis problem 
was associated with the meniscectomy and that he doubted the 
knee would improve.  

A November 1996 VA x-ray study of the lumbar spine was 
normal.  

A November 1996 VA x-ray study of the left knee showed 
surgical screws of the lateral femoral epicondyle and of the 
proximal tibia anteriorly, placement compatible with ligament 
repair.  

VA examination in July 1998 showed that the appellant 
complained of constant left knee pain of fluctuating 
intensity, for which he took ibuprofen without relief.  He 
noted increased pain on weather changes and on standing, and 
stated that he could not run, squat, or walk more than three-
quarters of a mile.  He indicated that he wore a knee brace 
daily, did not use a cane or crutch, rarely had swelling, did 
not experience locking or give way, and was unable to kneel, 
which hindered his work as a minister, although his church 
made allowances for him by letting him sit when necessary.  
He also complained of intermittent low back pain without 
radiation, for which ibuprofen provided moderate relief.  He 
had increased pain on weather changes, avoided lifting, had 
no numbness or weakness, and did not wear a brace.  He noted 
that he did perform back exercises three times weekly, slept 
on a firm bed, and had no bowel or bladder dysfunction.  

Examination of the left knee revealed a well-healed and 
nontender scar, full range of motion with moderate 
crepitance, onset of pain at 90 degrees of flexion, slight 
ligamentous laxity, and tenderness at the medial joint line.  
He ambulated with a slight limp, squatted with difficulty, 
and had no edema, effusion, or deformity.  Examination of the 
low back was unremarkable, with the exception of tenderness 
at the L5-S1 level, full range of motion, and onset of pain 
at 20 degrees left lateral flexion only.  The impressions 
included residuals of postoperative left knee injury and 
chronic lumbosacral strain.  X-ray studies of the lumbar 
spine were normal and of the left knee showed mild narrowing 
of the medial and lateral compartments of the left knee, 
otherwise normal.  

The appellant testified at a hearing before the undersigned 
in May 1999 that he limited his activities, including work-
related activities, due to pain in his low back and left 
knee.  He indicated that he experienced muscle spasm, pain, 
and numbness.  He noted that if the left knee hurt, then the 
low back also hurt, although he indicated that there was no 
connection between the two.  He used an orthopedic mattress 
and a chair with a lumbar support to relieve his lumbar-
related symptoms and a brace for his left knee.  He indicated 
that he received private treatment from three different 
physicians for his left knee and back disabilities.  

VA examination of the left knee in October 2000 indicated 
that the appellant complained of pain after 100 yards of 
walking, 10 minutes of standing, or 30 minutes of sitting.  
It was noted that the knee had collapsed generally to the 
left side at least once every week, without a history of 
locking.  He wore a knee brace three to four hours each day.  
Steep grades and climbing stairs were also painful.  The 
examiner reviewed the claims file in conjunction with the 
examination and summarized the history of the left knee 
disability.  Examination revealed a well-healed scar and a 
range of motion from zero to 130 degrees, which the examiner 
described as the appellant's normal range of motion.  He had 
retropatellar grating and snapping on movement of the knee.  
With the knee slightly bent, there was moderate medial 
lateral motion under stress; with the knee at complete 
extension, the collateral systems were stable.  There was no 
effusion, pivot shift, joint inflammation, and slightly 
positive drawer and Lachman's signs.  X-ray studies of the 
left knee revealed a preserved joint space and slight 
narrowing of the medial joint space.  Computer tomography 
(CT) scan of the left knee showed no new fracture, screws 
placed during surgeries, a normal patella, and no evidence of 
joint effusion.  

The impressions included remote trauma, left knee injury; 
remote surgical procedures, multiple to the left knee; by 
record, grade IV chondromalacia, medial tibial plateau; 
remote partial resection, medial and lateral meniscus; 
fibrillary retropatellar cartilaginous changes or 
chondromalacia; and anterior cruciate ligament 
reconstruction, patellar tendon bone graft.  The examiner 
indicated that the knee was stable, without subluxation and 
limitation of motion, and with some slight, minimal 
lengthening of the anterior cruciate reconstruction.  The 
examiner stated that the appellant described a functional 
limitation of the left knee, and the examiner's opinion was 
that this functional limitation, as well as arthritic changes 
or cartilaginous changes within the left knee, was due to the 
service-connected disability.  


II.  Legal Analysis

A.  Duty to Assist and Notify

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  This change in the law, favorable to all 
claimants, is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The salient features of the new statutory obligations, which 
are more favorable to the appellant than previous 
obligations, provide that VA must:

? provide application forms and notify the claimant and 
the representative, if any, if his application is 
incomplete, of the information necessary to complete 
the application, 38 U.S.C.A. § 5102 (West Supp. 2001); 

? provide the claimant and the claimant's representative, 
if any, with notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim, 38 U.S.C.A. § 5103(a) (West 
Supp. 2001); 

? make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim, 38 U.S.C.A. § 5103A(a) (West 
Supp. 2001); 

? make every reasonable effort to obtain relevant records 
(including private and service medical records and 
those possessed by VA and other Federal agencies) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain, 38 U.S.C.A. 
§ 5103A(b) and (c) (West Supp. 2001); 

? provide a medical examination or obtain a medical 
opinion when such an examination or opinion is 
necessary to make a decision on the claim, meaning that 
the evidence of record, taking into consideration all 
information and lay or medical evidence (including 
statements of the claimant) - (i) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, 
or air service; but (iii) does not contain sufficient 
medical evidence for the Secretary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001).  

The appellant filed complete applications for the benefits 
herein discussed in July and September 1993, thereby 
satisfying the requirement of 38 U.S.C.A. § 5102 (West Supp. 
2001).  As for the requirement of 38 U.S.C.A. § 5103(a) (West 
Supp. 2001), that VA provide notice of required information 
and evidence not previously provided that is necessary to 
substantiate the claim, the RO provided the appellant with a 
June 1995 statement of the case and August 1998 and February 
2001 supplemental statements of the case summarizing the 
evidence considered, the law applicable, and the evidence 
required to substantiate the claim.  The RO also provided the 
appellant with a September 1996 letter stated that if he had 
seen an orthopedic surgeon since December 1994 to provide a 
release so that VA could assist in obtaining records of that 
treatment; no such release was received from the appellant.  
In its August 1999 remand, the Board directed the RO to 
request that the appellant provide a list of medical 
providers relevant to treatment of his left knee and low back 
disabilities since 1993, and specifically asked for releases 
so that it could obtain records from the three physicians the 
appellant identified in his September 1999 testimony before 
the undersigned.  The RO sent to the appellant an August 1999 
letter requesting this information, informing him that VA 
could not assist in obtain any records from these private 
physicians without a release, and advising him that he could 
obtain these records from the providers and forward them to 
VA on his own.  The RO received no response from the 
appellant.  The duty to assist is not a one-way street, and 
the appellant cannot wait passively for assistance from VA.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The appellant testified at the May 1999 hearing that he had 
not received treatment at any VA facility, and that his 
treatment at been with three private physicians he specified.  
As noted above, the appellant did not provide releases so 
that VA could assist in obtaining records of that treatment.  
Other than the action already taken, via its September 1999 
remand, the Board sees no further action to take in accord 
with the requirements of 38 U.S.C.A. § 5103A(a), (b), and (c) 
(West Supp. 2001).  

Finally, the record includes VA examinations in November 
1993, October 1996, July 1998, and October 2000 addressing 
various aspects of the claims herein at issue.  These 
examinations satisfy the "necessary" examination 
requirement of 38 U.S.C.A. § 5103A(d) (West Supp. 2001).  

B.  Generally Applicable Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  A claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved, as is the case with the claims herein at 
issue, is an original claim as opposed to a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
In such cases, separate ratings may be assigned for separate 
periods based on the facts found, a practice known as 
"staged" ratings.  

C.  Left Knee

The left knee disability is currently assigned a 10 percent 
evaluation pursuant to the criteria of Diagnostic Code 5257 
for other impairment of the knee.  Slight recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation, moderate recurrent subluxation or lateral 
instability warrants a 20 percent evaluation, and severe 
recurrent subluxation or lateral instability warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a (2000).  

The evidence of record, discussed above, does not suggest 
that the appellant's left knee disability was ever manifested 
by subluxation.  The service medical records showed that he 
twisted, but not dislocated, his left knee.  He underwent 
anterior cruciate ligament reconstruction during service to 
improve stability following the injury, with excellent 
results noted.  The separation examination in September 1993 
showed a normal lower extremity clinical evaluation.  Thus, 
at separation from service there was at most slight 
instability affecting the left knee, as required for a 10 
percent evaluation.  

VA examination in November 1993 was silent as to any 
dislocation affecting the left knee and specifically 
indicated that there was no instability, with an excellent 
result from the anterior cruciate ligament reconstruction.  
As such, this VA examination does not support more than the 
currently assigned 10 percent evaluation for slight 
impairment of the knee.  

The November 1994 VA clinical record showed that the 
appellant used a brace, apparently to stabilize the left 
knee.  The fact that the appellant used a brace is indicative 
of instability that might be moderate, the level required for 
a 20 percent evaluation.  However, a private evaluation, also 
in November 1994, indicated that the appellant's left knee 
presented no instability, with the appellant able to stand 
unilaterally on each foot.  This finding, of no instability, 
despite the use of a brace, suggests that the symptomatology 
is not more than slight impairment of the left knee.  
Subsequent examinations documented similar findings.  The 
October 1996 VA examination indicated that the left knee was 
stable and did not refer to any subluxation.  Similarly, the 
July 1998 VA examination showed that the appellant continued 
wearing a brace for the left knee and that, although he had 
slight ligamentous laxity, he had not experienced locking or 
give way.  These findings thus do not support more than the 
currently assigned 10 percent evaluation for slight 
impairment of the knee.  

The October 2000 VA examination revealed history, as provided 
by the appellant, of collapsing at least once per week and 
the use of a knee brace three to four hours per day, thereby 
representing instability.  The examiner noted slightly 
positive drawer and Lachman's signs and moderate lateral 
motion of the left knee with the knee slightly bent, but no 
such motion on full extension.  The examiner concluded, 
contrary to the appellant's history, that the left knee was 
stable.  This conclusion and the slight positive drawer and 
Lachman's signs appear consistent with the currently assigned 
10 percent evaluation for slight impairment of the left knee.  
Therefore, given the evidence of record and based on this 
analysis, an evaluation in excess of 10 percent is not 
warranted pursuant to the criteria of Diagnostic 5257.  

Consideration is given to other potentially applicable 
diagnostic codes.  A 20 percent evaluation may be assigned 
under the criteria of Diagnostic Code 5258 for dislocated 
semilunar cartilage with frequent episodes "locking", pain, 
and effusion into the joint.  38 C.F.R. § 4.71a (2000).  The 
appellant underwent partial meniscectomy of the left medial 
meniscus in August 1993 with good results.  Although the 
evidence during and after service indicated that the 
appellant complained of pain affecting the left knee, there 
was no indication of effusion from the joint or of locking.  
Therefore, use of Diagnostic Code 5258 would not result in an 
evaluation in excess of 10 percent.

Higher ratings would potentially be available under 
Diagnostic Code 5256 (ankylosis of the knee) or Diagnostic 
Code 5262 (impairment of tibia and fibula).  The veteran's 
knee is not ankylosed, and impairment of the tibia and fibula 
is not shown, so use of either of those codes would not be 
appropriate to evaluate the veteran's left knee disability.  

The October 2000 VA examination indicated that the left knee 
arthritis was properly considered a part of the service-
connected disability.  Degenerative arthritis established by 
x-rays is evaluated pursuant to the criteria of Diagnostic 
Code 5003 and may warrant an evaluation separate from that 
assigned pursuant to Diagnostic Code 5257.  VAOPGCPREC 23-97.  
Under Diagnostic Code 5003, limitation of motion that is 
noncompensable under the appropriate diagnostic codes 
warrants a rating of 10 percent for a knee joint affected by 
limitation of motion, which must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a.  

The appropriate criteria for evaluating limitation of motion 
of a knee joint are found at Diagnostic Codes 5260 or 5261.  

Diagnostic Code 5260 for limitation of flexion:
  Flexion limited to 15 degrees 
.....................................      30 percent
  Flexion limited to 30 degrees 
.....................................      20 percent
  Flexion limited to 45 degrees 
.....................................      10 percent
  Flexion limited to 60 degrees 
.....................................        0 percent

Diagnostic Code 5261 for limitation of extension:  
  Extension limited to 45 degrees 
...................................    50 percent
  Extension limited to 30 degrees 
...................................    40 percent
  Extension limited to 20 degrees 
...................................    30 percent
  Extension limited to 15 degrees 
...................................    20 percent
  Extension limited to 10 degrees 
...................................    10 percent
  Extension limited to 5 degrees 
....................................       0 percent

38 C.F.R. § 4.71a (2000).  See 38 C.F.R. § 4.71 (2000) 
(standardized description of knee motion is from zero to 140 
degrees).  In order to obtain a separate rating for 
arthritis, the appellant must also have limitation of motion 
to at least a noncompensable level under one of these sets of 
diagnostic criteria.  If the appellant does not meet the 
criteria for a noncompensable rating under either of these 
diagnostic codes, there is no additional disability for which 
a rating may be assigned.  VAOPGCPREC 23-97; see also 
VAOPGCPREC 9-98 (limitation of motion under Diagnostic Codes 
5260 and 5261 need not be compensable, but must at least meet 
the criteria for a zero-percent rating).  

The service medical records showed motion within normal 
limits after the left knee reconstruction and partial 
meniscectomy.  Flexion has been measured as ranging from full 
to 115 degrees.  Flexion must be limited to 60 degrees to 
warrant even a noncompensable rating for limitation of 
motion.  Accordingly, there is no basis for assigning an 
additional disability rating for limitation of flexion.  
Moreover, there is no indication in the record of any 
additional functional loss due to pain on flexion, which 
might support a higher evaluation.  See 38 C.F.R. § 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995) 
(a higher evaluation may be assigned for functional loss due 
to pain on motion).  Thus, a separate compensable evaluation 
is not warranted pursuant to Diagnostic Code 5003.  

As for extension, the evidence of record consistently showed 
extension measured at the zero degree position, and as normal 
or full.  These measurements do not correspond to extension 
limited to five degrees as required for even a noncompensable 
evaluation under Diagnostic Code 5261.  Moreover, there is no 
indication in the record of any additional functional loss 
due to pain on extension, which might support a higher 
evaluation.  See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 204-07 (a higher evaluation may be assigned for 
functional loss due to pain on motion).  Therefore, a 
separate evaluation is not warranted under Diagnostic Code 
5261.

In summary, it is the determination of the Board that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for postoperative anterior cruciate 
ligament tear and lateral meniscus tear of the left knee and 
is against a separate 10 percent evaluation for degenerative 
arthritis of the left knee.  


D.  Lumbar Spine

The low back disability is currently assigned a 10 percent 
evaluation pursuant to the criteria of Diagnostic Code 5295, 
which corresponds to lumbosacral strain with characteristic 
pain on motion.  A 20 percent evaluation may be assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation may be warranted 
for severe lumbosacral strain; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a 
(2000).  

As a portion of the rating criteria found in Diagnostic Code 
5295 provides for compensation based upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40, § 4.45 (2000) 
are applicable to the claim, requiring that the Board 
consider the functional loss due to pain associated with any 
limitation of motion.  DeLuca, 8 Vet. App. at 204-07.  With 
respect to the criteria for a 20 percent evaluation under 
Diagnostic Code 5295, the first criterion ("muscle spasm on 
extreme forward bending") is based on muscle spasm, not a 
loss of motion, whereas the second criterion ("loss of 
lateral spine motion, unilateral, in standing position") is 
based on a loss of motion.  Johnson v. Brown, 9 Vet. App. 7, 
10 (1996).  The analysis here should determine (1) if the 
evidence shows muscle spasm on extreme forward bending; (2) 
whether the appellant's lateral flexion constitutes a loss of 
lateral spine motion; and if not, (3) whether there is any 
discomfort equated to functional loss due to pain on lateral 
spine motion.  Id. at 10.  See 38 C.F.R. § 4.40 (2000) (in 
assessing functional loss, finding of pain on motion must be 
supported by adequate pathology and evidenced by the visible 
behavior).  

As for muscle spasm on extreme forward bending, the service 
medical records showed spasm in May 1990 and March 1992, 
although spasm was not noted in the September 1993 separation 
examination.  The appellant contended that his low back 
disability produced muscle spasm and testified to that effect 
at the May 1999 hearing.  However, the November 1993 VA 
general medical and the July 1998 VA orthopedic examinations 
were silent as to any complaints or findings of muscle spasm, 
and the October 1996 VA orthopedic examination indicated that 
the low back disability was without spasm.  Thus, the record 
does not substantiate the appellant's allegations of current 
continuing muscle spasm or correspond to the criteria of 
muscle spasm on extreme forward bending that would correspond 
to a 20 percent evaluation.  

As for limitation on lateral flexion, or a loss of lateral 
spine motion, the service medical records indicated that the 
appellant had no documented loss of lateral flexion.  
Although the November 1993 VA general medical examination 
noted a negative evaluation of the low back, it also revealed 
lateral flexion to 35 degrees bilaterally.  This measurement 
may represent a loss of 5 degrees from the normal measurement 
of lateral flexion to 40 degrees, although it might also be a 
normal variation produced by an examiner's estimate, since 
the examination report did not discuss the method by which 
this measurement was obtained.  The October 1996 VA 
orthopedic examination found lateral flexion to 40 degrees, 
essentially normal, and the July 1998 VA orthopedic 
examination showed full range of motion.  These findings do 
not indicate that the appellant experienced measurable loss 
of lateral spine motion that would correspond to the criteria 
for a 20 percent evaluation.  

As for any discomfort equated to functional loss due to pain 
on lateral spine motion, the November 1993 VA general medical 
examination indicated no tenderness or pain on motion and the 
October 1996 VA orthopedic examination recorded motion 
measurements without pain.  The July 1998 VA orthopedic 
examination indicated that motion of the lumbar spine was 
without pain, with the exception of the onset of pain at 20 
degrees of lateral flexion.  The examination report was 
silent, however, as to functional loss due to pain on 
flexion, extension, or rotation.  The October 1996 and July 
1998 examination reports noted that the appellant stated he 
did not wear a back brace, but avoided sudden movement, 
incorrect lifts, and prolonged walking and standing.  These 
complaints indicate that the appellant restricted his 
functional use of his lumbar spine due to back pain.  
However, the reports described the examinations as negative 
in October 1996 and as unremarkable in July 1998, and these 
findings do not support additional compensation based on 
functional loss due to pain.

Based on the evidence of record and the analysis above, there 
being no evidence of muscle spasm on extreme forward bending 
or loss of lateral spine motion, or functional loss due to 
pain on lateral spine motion, the preponderance of the 
evidence is against the claim for an evaluation in excess of 
10 percent for the lumbosacral strain pursuant to the 
criteria of Diagnostic Code 5295.  

Consideration is given to other potentially applicable 
diagnostic codes.  An evaluation in excess of 10 percent 
might also be assigned pursuant to the criteria of Diagnostic 
Code 5292 for limitation of motion of the lumbar spine, where 
slight limitation of motion warrants a 10 percent evaluation; 
moderate limitation of motion a 20 percent evaluation; and 
severe limitation of motion a 40 percent evaluation.  The 
service medical records indicated that the appellant had full 
range of motion in June 1990 after the in-service injury.  
The November 1993 VA general medical examination found 
flexion of the lumbar spine to 90 degrees (5 degree loss from 
normal), extension to 20 degrees (15 degree loss from 
normal), lateral flexion to 35 degrees bilaterally (5 degree 
loss from normal), and rotation to 35 degrees bilaterally 
(normal).  These findings indicate at most a slight loss of 
motion affecting the lumbar spine.  The October 1996 VA 
orthopedic examination described 90 degrees of flexion (5 
degree loss from normal), 20 degrees of extension (15 degree 
loss from normal), 40 degrees of lateral flexion bilaterally 
(normal), and 35 degrees rotation bilaterally (normal).  
These findings also indicate at most a slight loss of motion 
affecting the lumbar spine.  The July 1998 VA orthopedic 
examination described normal range of motion.  The evidence 
of record does not support a finding of moderate or severe 
limitation of lumbar spine motion that would warrant an 
evaluation in excess of the current 10 percent.  

As the evidence does not show that the low back disability is 
manifested by degenerative arthritis, vertebral fracture, 
ankylosis of the spine or lumbar spine, and intervertebral 
disc syndrome, evaluation pursuant to the criteria of 
Diagnostic Codes 5003, 5285, 5286/5289, and 5293, 
respectively, is not appropriate.  


E.  Extraschedular Evaluations

The appellant also seeks extraschedular evaluations for his 
left knee and lumbar spine disabilities pursuant to the 
criteria of 38 C.F.R. § 3.321(b)(1) (2000).  These 
extraschedular evaluations may be assigned in exceptional 
cases where the schedular evaluations are found to be 
inadequate.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

The record does not indicate, however, that the appellant has 
endured frequent periods of hospitalization due to his left 
knee and lumbar spine disabilities; the record does not show 
any hospitalizations since he separated from service.  Nor 
does the record show that the left knee and lumbar spine 
disabilities have markedly interfered with his employment.  
There is evidence that the left knee disability made it 
difficult for him to kneel, an activity integral to his 
occupation as a minister.  But, as noted in the July 1998 
VA orthopedic examination, the appellant stated that his 
church made allowances for this by letting him sit when 
necessary.  For these reasons, an extraschedular evaluation 
is inappropriate in the circumstances of this case.  



ORDER

An evaluation in excess of 10 percent for postoperative 
anterior cruciate ligament tear and lateral meniscus tear, 
left knee, on schedular and extraschedular bases, is denied.   

An evaluation in excess of 10 percent for lumbosacral strain, 
on schedular and extraschedular bases, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



